
	
		II
		109th CONGRESS
		2d Session
		S. 3363
		IN THE SENATE OF THE UNITED STATES
		
			June 5, 2006
			Mr. DeWine introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for
		  accelerated payment of survivors' and dependents' educational assistance for
		  certain programs of education, and for other purposes. 
	
	
		1.Accelerated payment of
			 survivors' and dependents' educational assistance for certain programs of
			 education
			(a)In
			 generalSubchapter IV of chapter 35 of title 38, United States
			 Code, is amended by inserting after section 3532 the following new
			 section:
				
					3532A.Accelerated
				payment of educational assistance allowance
						(a)The educational
				assistance allowance payable under section 3531 of this title with respect to
				an eligible person described in subsection (b) may, upon the election of such
				eligible person, be paid on accelerated basis in accordance with this
				section.
						(b)An eligible
				person described in this subsection is an individual who is—
							(1)enrolled in
				either—
								(A)an approved
				program of education that leads to employment in a high technology occupation
				in a high technology industry (as determined pursuant to regulations prescribed
				by the Secretary); or
								(B)an approved
				program of education lasting less than two years that leads to employment in a
				sector of the economy, as identified by the Department of Labor, that—
									(i)is projected
				to—
										(I)experience a
				substantial increase in the number of jobs; or
										(II)positively
				affect the growth of another sector of the economy; or
										(ii)consists of
				existing or emerging businesses that are being transformed by technology and
				innovation and require new skills for workers; and
									(2)charged tuition
				and fees for the program of education that, when divided by the number of
				months (and fractions thereof) in the enrollment period, exceeds the amount
				equal to 200 percent of the monthly rate of educational assistance allowance
				otherwise payable with respect to the individual under section 3531 of this
				title.
							(c)(1)The amount of the
				accelerated payment of educational assistance payable with respect to an
				eligible person making an election under subsection (a) for a program of
				education shall be the lesser of—
								(A)the amount equal to 60 percent of the
				established charges for the program of education; or
								(B)the aggregate amount of educational
				assistance allowance to which the individual remains entitled under this
				chapter at the time of the payment.
								(2)In this subsection, the term
				established charges, in the case of a program of education,
				means the actual charges (as determined pursuant to regulations prescribed by
				the Secretary) for tuition and fees which similarly circumstanced nonveterans
				enrolled in the program of education would be required to pay. Established
				charges shall be determined on the following basis:
								(A)In the case of an individual enrolled
				in a program of education offered on a term, quarter, or semester basis, the
				tuition and fees charged the individual for the term, quarter, or
				semester.
								(B)In the case of an individual enrolled
				in a program of education not offered on a term, quarter, or semester basis,
				the tuition and fees charged the individual for the entire program of
				education.
								(3)The educational institution providing
				the program of education for which an accelerated payment of educational
				assistance allowance is elected by an eligible person under subsection (a)
				shall certify to the Secretary the amount of the established charges for the
				program of education.
							(d)An accelerated
				payment of educational assistance allowance made with respect to an eligible
				person under this section for a program of education shall be made not later
				than the last day of the month immediately following the month in which the
				Secretary receives a certification from the educational institution
				regarding—
							(1)the person’s
				enrollment in and pursuit of the program of education; and
							(2)the amount of the
				established charges for the program of education.
							(e)(1)Except as provided in
				paragraph (2), for each accelerated payment of educational assistance allowance
				made with respect to an eligible person under this section, the person's
				entitlement to basic educational assistance under this chapter shall be charged
				the number of months (and any fraction thereof) determined by dividing the
				amount of the accelerated payment by the full-time monthly rate of educational
				assistance allowance otherwise payable with respect to the person under section
				3531 of this title as of the beginning date of the enrollment period for the
				program of education for which the accelerated payment is made.
							(2)If the monthly rate of educational
				assistance allowance otherwise payable with respect to an eligible person under
				section 3531 of this title increases during the enrollment period of a program
				of education for which an accelerated payment of educational assistance
				allowance is made under this section, the charge to the person's entitlement to
				educational assistance under this chapter shall be determined by prorating the
				entitlement chargeable, in the manner provided for under paragraph (1), for the
				periods covered by the initial rate and increased rate, respectively, in
				accordance with regulations prescribed by the Secretary.
							(f)The Secretary may
				not make an accelerated payment of educational assistance allowance under this
				section for a program of education with respect to an eligible person who has
				received an advance payment under section 3680(d) of this title for the same
				enrollment period.
						(g)For purposes of this section, a program of
				education includes a program of education (as defined in section 3002(3) of
				this title) pursued at a tribally controlled college or university (as such
				term is defined in section 2 of the Tribally Controlled College or University
				Assistance Act of 1978 (25 U.S.C. 1801).
						(h)The Secretary
				shall prescribe regulations to carry out this section. The regulations shall
				include requirements, conditions, and methods for the request, issuance,
				delivery, certification of receipt and use, and recovery of overpayment of an
				accelerated payment of educational assistance allowance under this section. The
				regulations may include such elements of the regulations prescribed under
				section 3014A of this title as the Secretary considers appropriate for purposes
				of this
				section
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 35 of
			 such title is amended by inserting after the item relating to section 3532 the
			 following new item:
				
					
						3532A. Accelerated payment of educational assistance
				allowance.
					
					.
			
